              Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
SCOTTSDALE INSURANCE COMPANY              )
                                          )
       Plaintiff                          )
                                          )
v.                                        )                     Civil Action No.
                                          )
MRH INDIAN ENTERPRISES LLC                )
d/b/a A PLUS WASTE RECYCLING AND          )
RON C. HIGH, JR.                          )
                                          )
       Defendants                         )
_________________________________________ )

         COMPLAINT FOR DECLARATORY JUDGMENT AND JURY DEMAND

         Plaintiff Scottsdale Insurance Company (“Scottsdale” or “Plaintiff”), by and through its

undersigned counsel, for its Complaint for Declaratory Judgment against MRH Indian

Enterprises LLC d/b/a A Plus Waste Recycling Services LLC (“A Plus Waste”) and Ron High,

Jr. (“High”) (together “Defendants”) states and alleges as follows:

                                          INTRODUCTION

         1.      This is an action pursuant to Federal Rule of Civil Procedure 57 and the Declaratory

Judgment Act, 28 U.S.C. § 2201, et seq., to determine an actual and justiciable controversy

between the parties with respect to certain insurance contracts issued by Scottsdale to A Plus

Waste.

         2.      Plaintiff seeks a declaration of the rights, duties and obligations of the parties

under insurance contracts issued by Plaintiff to A Plus Waste with respect to a lawsuit against the

Defendants arising out of odors that allegedly polluted the air near the Defendants’ composting

facility in Middleborough, Massachusetts (hereinafter the “Underlying Suit”).
             Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 2 of 9




                                          THE PARTIES

        3.      Plaintiff Scottsdale is an insurance company organized and existing under the

laws of the State of Ohio with its principal place of business in Scottsdale, Arizona.

        4.      Upon information and belief, Defendant A Plus Waste is a limited liability

company organized under the laws of the State of Massachusetts, with a principal place of

business at 88 River Street, Middleborough, Massachusetts.

        5.      Upon information and belief, Defendant High, is a resident of Plymouth,

Massachusetts.

                                 JURISDICTION AND VENUE

        6.      This Court has diversity jurisdiction over the Parties in this action pursuant to 28

U.S.C. §1332(a)(1). This action is between citizens of different states, and the amount in

controversy, exclusive of interest and costs, is in excess of $75,000.

        7.      Plaintiff seeks a declaratory judgment under Declaratory Judgment Act, 28 U.S.C.

§ 2201, et seq., as to the parties’ rights and obligations with respect to the Underlying Suit under

the insurance contracts at issue. An actual and justiciable controversy exists between and among

the Parties.

        8.      Venue in this district and division is proper pursuant to 28 U.S.C. § 1391(b)(1)

because all defendants reside within this district and division. Alternatively, venue is proper

under 28 U.S.C. § 1391(b)(2) or (b)(3).

                                  FACTUAL ALLEGATIONS

                                      The Scottsdale Policies

        9.      Scottsdale issued the following insurance policies to A Plus Waste providing

commercial general liability coverage: CPS1477647 (covering the period from 11/2/11 to



                                                  2
              Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 3 of 9




11/2/12), CPS1656342 (covering the period from 11/2/12 to 11/2/13), and CPS2111724

(covering the period from 10/27/14 to 10/27/15). [These policies will collectively be referred to

as the “Subject Scottsdale Policies.”]

                                         The Underlying Suit

        10.      On or about March 25, 2016, twenty-one plaintiffs filed the Complaint and Jury

Demand in the Underlying Suit in Plymouth County Superior Court. Subsequently, three of the

plaintiffs withdrew from the lawsuit. The Docket Number for the suit is 1683CV00291.

        11.      In the INTRODUCTION to the Complaint in the Underlying Suit, Plaintiffs state,

inter alia:

        …Defendants own and operate a large composing facility (“Facility”) in Middleborough,
        MA. Plaintiffs reside near the Facility. Composting operations at the Facility generate
        putrid odors that pollute the air at Plaintiffs’ properties, severely diminishing Plaintiffs’
        enjoyment of their properties and the quality of their lives. Despite frequent and
        escalating complaints over a period of years, and despite repeated regulatory enforcement
        action by the Massachusetts Department of Environmental Protection (“MassDEP”), the
        Facility’s odors have persisted, and have become worse. [Complaint, ¶ 1]

        12.      Plaintiffs in the Underlying Suit have asserted Claims against the Defendants

based upon Private Nuisance (Count 1), Public Nuisance (Count 2), Negligence (Count 3), and

Gross Negligence (Count 4), and Violations of 310 C.M.R. § 7.09(1) and 310 C.M.R.

§ 16.04(3)(a)(1) (Count 5). Plaintiffs seek a declaration that Defendants “are and have been

causing a private and public nuisance…” and seek injunctive relief and an award of damages.

[Complaint, ¶74]

      Scottsdale Defense Of The Underlying Suit Pursuant To A Reservation of Rights

        13.      Scottsdale has agreed to defend the Defendants in connection with the Underlying

Suit pursuant to a full reservation of rights and has paid and continues to pay defense costs in

connection with this defense.



                                                  3
          Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 4 of 9




          COUNT I: DECLARATORY JUDGMENT AGAINST DEFENDANTS

       14.     Scottsdale realleges and incorporates by reference as if fully restated herein the

allegations in Paragraph 1 through 13 of the Complaint.

       15.     Defendants are not entitled to insurance coverage for the Underlying Suit under

the Subject Scottsdale Policies for the following reasons:

               (a) There is no coverage for the Underlying Suit under the Subject Scottsdale

               Policies to the extent the claims do not involve “property damage,” “personal

               injury,” or “bodily injury” within the meaning of the Subject Scottsdale Policies.

               (b) There is no coverage for the Underlying Suit under the Subject Scottsdale

               Policies to the extent the claims do not involve “damages” within the meaning of

               the Subject Scottsdale Policies.

               (c) There is no coverage under the Subject Scottsdale Policies for the Underlying

               Suit to the extent the claims do not involve an “occurrence” within the meaning of

               the Subject Scottsdale Policies.

               (d) There is no coverage for the Underlying Suit under the Subject Scottsdale

               Policies to the extent the suit involves claims of damage, loss, or injury due to

               deliberate, intentional, willful, or reckless conduct on the part of the insured or

               involve alleged “property damage,” “personal injury,” or “bodily injury” which

               was expected or intended from the standpoint of the insured.

               (e) There is no coverage under the Subject Scottsdale Policies for the Underlying

               Suit to the extent the alleged losses were known to the Insured prior to the

               inception of the Subject Scottsdale Policies.




                                                  4
Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 5 of 9




   (f) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit to the extent the alleged “property damage,” “personal injury,” or “bodily

   injury” did not take place during the effective periods of the Subject Scottsdale

   Policies.

   (g) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit since the claims are barred by total pollution exclusions contained in the

   Subject Scottsdale Policies.

   (h) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit to the extent they involve allegations of damage to property owned or

   occupied by or rented to the insured; property used by the insured; property in the

   care, custody or control of the insured or as to which the insured is for any

   purpose exercising physical control; or property alienated by the named insured

   arising out of such premises or any part thereof.

   (i) Coverage for the Underlying Suit is barred, in whole or in part, to the extent

   the insured failed to comply with the policy requirements regarding the insured’s

   duties in the event of an occurrence, claim, or suit or any other conditions set

   forth in the Subject Scottsdale Policies, including without limitation the

   provisions regarding timely notice.

   (j) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit to the extent the insured failed to assist and cooperate in connection with the

   Underlying Suit.

   (k) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit to the extent any material fact or circumstance concerning the risk for which



                                     5
Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 6 of 9




   coverage was sought was concealed or misrepresented at the time an application

   was made for the Subject Scottsdale Policies, nor is there coverage under the

   Subject Scottsdale Policies in the case of any fraud.

   (l) There is no coverage for the Underlying Suit to the extent the losses at issue

   were not fortuitous.

   (m) There is no coverage for the Underlying Suit to the extent that punitive or

   exemplary damages are being sought.

   (n) There is no coverage for the Underlying Suit under the Subject Scottsdale

   Policies to the extent voluntary payments have been made.

   (o) There is no coverage for the Underlying Suit under the Subject Scottsdale

   Policies to the extent any entity seeking coverage does not constitute an

   “Insured,” “Named Insured,” or “Additional Insured” within the meaning of these

   policies.

   (p) The Subject Scottsdale Policies contain policy limits of liability including per

   occurrence and aggregate limits and deductibles which limit Scottsdale’s

   obligations, if any, with regard to the Underlying Suit.

   (q) Any recovery against Scottsdale under the Subject Scottsdale Policies for the

   Underlying Suit must be reduced to the extent the insured has failed to mitigate,

   minimize, or avoid its claimed damages.

   (r) There is no coverage for the Underlying Suit under the Subject Scottsdale

   Policies to the extent the insured’s alleged liabilities arose from the payment of

   civil or criminal fines or penalties; or the violation of any rule, law, regulation, or

   penal statute or ordinance.



                                      6
Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 7 of 9




   (s) There is no coverage for the Underlying Suit under the Subject Scottsdale

   Policies to the extent coverage is barred by the contractual liability exclusion in

   these policies.

   (t) To the extent the Subject Scottsdale Policies provide coverage for the

   Underlying Suit, the extent of such coverage is limited by “other insurance”

   provisions in the Subject Scottsdale Policies and principles of allocation based

   upon the nature and timing of the alleged injuries, the time on the risk, and any

   other factors which bear on this issue.

   (u) To the extent the insured was self-insured or uninsured, Scottsdale has no

   defense or indemnity obligations under the Subject Scottsdale Policies with

   respect to claims for alleged bodily injury, personal injury, or property damage

   that occurred during the period or periods during which it was self-insured or

   uninsured.

   (v) There is no coverage under the Subject Scottsdale Policies for the Underlying

   Suit to the extent the suit involves liabilities assumed under any contract or

   agreement.

   (w) There is no coverage for the Underlying Suit under the Subject Scottsdale

   Policies to the extent the insured’s claims for coverage are barred by applicable

   statutes of limitations.

   (x) There is no coverage for the Underlying Actions under the Subject Scottsdale

   Policies to the extent that these policies have been impaired or exhausted by

   previous payments.




                                     7
            Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 8 of 9




               (y) There is no coverage for the Underlying Suit under the Subject Scottsdale

               Policies to the extent the insured’s claims for coverage are barred by the doctrines

               of waiver, estoppel, ratification, “unclean hands,” and laches.

               (z) There is no coverage for the Underlying Suit under the Subject Scottsdale

               Policies to the extent the insured’s alleged liabilities involve costs solely to

               comply with statutes and regulations governing the insured’s business operations.

               There is no coverage for the Underlying Suit under the Subject Scottsdale Policies

               to the extent they involve the costs of doing business or compliance with

               governmental rules and regulations.

                                    PRAYERS FOR RELIEF

       WHEREFORE, Scottsdale prays for judgment under Count I as follows:

       1.      Declaring Scottsdale has no obligation to defend or indemnify Defendants with

respect to the Underlying Suit.

       2.      Awarding Scottsdale such other and further relief as the Court may deem just,

equitable, and proper.

                                         JURY DEMAND

       Scottsdale demands a trial by jury on all issues so triable.




                                                  8
        Case 1:19-cv-11878-ADB Document 1 Filed 09/04/19 Page 9 of 9




DATED: September 4, 2019           Respectfully submitted,

                                   SCOTTSDALE INSURANCE COMPANY

                                   By Its Attorneys,

                                   /s/ Wm. Gerald McElroy, Jr._______________
                                   Wm. Gerald McElroy, Jr., BBO # 332500
                                   Jeffrey A. Gordon, BBO # 685981
                                   ZELLE LLP
                                   161 Worcester Road, Suite 502
                                   Framingham, MA 01701
                                   Telephone: 781-466-0700
                                   Facsimile: 781-466-0701
                                   E-mail: wmcelroy@zelle.com
                                   E-mail: jgordon@zelle.com




                                      9
